


EXHIBIT 10.13

 

Tyco Electronics Ltd.
2007 Stock and Incentive Plan

 

TERMS AND CONDITIONS

OF

RESTRICTED UNIT AWARD

 

RESTRICTED UNIT AWARD made as of                                 , 2007.

 

1.             Grant of Award.  Tyco Electronics Ltd. (“the Company”) has
granted you Restricted Units, the amount of which is set forth in a separate
grant notification letter (“Grant Letter”), subject to the provisions of this
Award Agreement.  The Company will hold the Restricted Units in a bookkeeping
account on your behalf until they become payable or are forfeited or cancelled.

 

2.             Payment Amount.  Each Restricted Unit represents one (1) Share of
Common Stock.

 

3.             Form of Payment.  Vested Restricted Units will be redeemed solely
for Shares, subject to Section 15.

 

4.             Time of Delivery.  Except as otherwise provided for in this Award
Agreement, all vested Restricted Units and Dividend Equivalent Units shall be
delivered to participants as soon as is administratively feasible following the
Normal Vesting of the award.

 

5.             Dividends.  Restricted Units are a promise to deliver Common
Stock upon vesting.  For each Restricted Unit that is unvested, you will be
credited with a Dividend Equivalent Unit (DEU) for any cash or stock dividends
distributed by the Company on Company Common Stock.  DEUs will be calculated at
the same dividend rate paid to other holders of Common Stock.  DEUs will vest
and be delivered in accordance with the vesting and payment schedules applicable
to the underlying Units.

 

6.             Normal Vesting.  Except in the event of your Normal Retirement
(Termination of Employment on or after age 60 if the sum of your age and years
of service is at least 70), Retirement (Termination of Employment on or after
age 55 if the sum of your age and years of service is at least 60), Termination
of Employment, Death or Disability or a Change in Control, all restrictions on
the Restricted Units will lapse in installments as follows: one third (1/3) of
the Shares specified in your Grant Letter, two (2) years from the Grant Date; an
additional one third (1/3) of the Shares, three (3) years from the Grant Date;
and the remaining one third (1/3), four (4) years from the Grant Date.  Your
vested right will be calculated on the anniversary of the Grant Date.  No credit
will be given for periods following Termination of Employment, except as
specifically provided herein.

 

7.             Termination of Employment.  Any Restricted Units that have not
vested as of your Termination of Employment, other than as set forth in
paragraphs 8, 9, 10 and 11 will immediately be forfeited, and your rights with
respect to those Restricted Units will end.

 

1

--------------------------------------------------------------------------------


 

8.             Death or Disability.  If your Termination of Employment is as a
result of your Death or Disability, your Award will immediately become fully
vested.  Such vested Restricted Units will be delivered as soon as is
administratively possible upon your Termination of Employment.  If you are
deceased, the Company will make a payment to your estate immediately after the
Committee or its designee has determined that the payee is the duly appointed
executor or administrator of your estate.

 

9.             Retirement.  If upon grant of the Restricted Units, you are, or
will become within the Normal Vesting period, eligible for Retirement or Normal
Retirement, then different vesting and delivery rules may apply to your
Restricted Units.  Termination of Employment as a result of your Retirement (as
defined in paragraph 6) or Normal Retirement (as defined in paragraph 6) within
12 months of the Grant Date will result in the forfeiture of your Restricted
Units, except as otherwise provided for in paragraphs 8, 10, and 11.  If you
remain employed with the Company for a period of 12 months after the grant of
the Restricted Units then the vesting of your Restricted Units shall accelerate
on the following terms:

 

(a) Retirement:  Once you have satisfied the 12 month employment requirement
following the date of grant of the Restricted Units, upon becoming Retirement
eligible, your Restricted Units will vest pro rata rounded down to the nearest
Unit (in full-month increments) each month based on (i) the number of whole
months that you have completed from Grant Date through the end of the current
month, over the original number of months of the vesting period, times (ii) the
total number of Units awarded under the Grant minus (iii) the number of Units
previously vested under the Normal Vesting terms;

 

(b)  Normal Retirement:  Once you have satisfied the 12 month employment
requirement following the date of grant of the Restricted Units, upon becoming
normal retirement eligible, your Restricted Units will immediately be fully
vested.

 

In the case of Retirement and Normal Retirement eligible participants, the
Restricted Units will be delivered upon the earlier of: (1) termination from
service, which qualifies as a Retirement or Normal Retirement, or (2) the normal
delivery schedule in paragraph 4.

 

10.           Change in Control.  If your employment is terminated following a
Change in Control, as defined in the Plan, your Restricted Units will
immediately become fully vested and delivered, provided that:

 

(a) your employment is terminated by the Company or a Subsidiary for any reason
other than Cause, Disability or Death in the twelve-month period following the
Change in Control; or

 

(b) you terminate your employment with the Company or your employing Subsidiary
within the twelve-month period following the Change in Control as a result of,
and within 180 days following, the occurrence of one of the following events:

 

i.  the Company or your employing Subsidiary (1) assigns or causes to be
assigned to you duties inconsistent in any material respect with your position
as in effect immediately prior to the Change in Control; (2) makes or causes to
be

 

2

--------------------------------------------------------------------------------


 

made any material adverse change in your position, authority, duties or
responsibilities; or (3) takes or causes to be taken any other action which, in
your reasonable judgment, would cause you to violate your ethical or
professional obligations (after written notice of such judgment has been
provided by you to the Company and the Company has been given a 15-day period
within which to cure such action), or which results in a significant diminution
in such position, authority, duties or responsibilities; or

 

ii. the Company or your employing subsidiary, without your consent, (1) requires
you to relocate to a principal place of employment more than fifty (50) miles
from your existing place of employment; or (2) reduces your base salary, annual
bonus, or retirement, welfare, stock incentive, perquisite (if any) and other
benefits taken as a whole.

 

11.           Termination of Employment as a Result of Divestiture or
Outsourcing. If your Termination of Employment is as a result of a Disposition
of Assets, Disposition of a Subsidiary or Outsourcing Agreement, your Restricted
Unit Award will vest pro rata (in full-month increments) and will be delivered
immediately.  The pro rated vesting will be based on (i) the number of whole
months that you have completed from Grant Date through the closing date of the
applicable transaction over the original number of months of the vesting period,
times (ii) the total number of shares awarded under the Grant minus (iii) the
number of shares previously vested under the Normal Vesting terms.

 

Notwithstanding the foregoing, you shall not be eligible for such pro-rata
vesting if, (i) your Termination of Employment occurs on or prior to the closing
date of such Disposition of Assets or Disposition of a Subsidiary, as
applicable, or on such later date as is specifically provided in the applicable
transaction agreement or related agreements, or on the effective date of such
Outsourcing Agreement applicable to you (the “Applicable Employment Date”), and
(ii) you are offered Comparable Employment with the buyer, successor company or
outsourcing agent, as applicable, but do not commence such employment on the
Applicable Employment Date.

 

For the purposes of this Section 11, (a) “Comparable Employment” shall mean
employment at a base salary rate and bonus target that is at least equal to the
base salary rate and bonus target in effect immediately prior to your
termination of employment and at a location that is no more than 50 miles from
your job location in effect immediately prior to your termination of employment;
(b) “Disposition of Assets” shall mean the disposition by the Company or a
Subsidiary of all or a portion of the assets used by the Company or Subsidiary
in a trade or business to an unrelated corporation or entity;  (c) “Disposition
of a Subsidiary” shall mean the disposition by the Company or a Subsidiary of
its interest in a subsidiary or controlled entity to an unrelated individual or
entity, provided that such subsidiary or entity ceases to be an affiliated
company as a result of such disposition; and (d) “Outsourcing Agreement” shall
mean a written agreement between the Company or a Subsidiary and an unrelated
third party (“Outsourcing Agent”) pursuant to which the Company transfers the
performance of services previously

 

3

--------------------------------------------------------------------------------


 

performed by employees of the Company or Subsidiary to the Outsourcing Agent,
and the Outsourcing Agreement includes an obligation of the Outsourcing Agent to
offer employment to any employee whose employment is being terminated as a
result of or in connection with said Outsourcing Agreement.

 

 12.          Withholdings.  The Company will have the right, prior to any
issuance or delivery of Shares on your Restricted Units, to withhold or require
from you the amount necessary to satisfy applicable tax requirements, as
determined by the Committee.  If you have not satisfied your tax withholding
requirements in a timely manner, the Company will have the right to sell the
number of shares necessary to satisfy such requirements.

 

13.           Transfer of Award.  You may not transfer any interest in
Restricted Units except by will or the laws of descent and distribution.  Any
other attempt to dispose of your interest in Restricted Units will be null and
void.

 

14.           Covenant; Forfeiture of Award; Agreement to Reimburse Company.

 

(a)           If you have been terminated for Cause, any unvested restricted
units shall be immediately rescinded and, in addition, you hereby agree and
promise immediately to deliver to the Company the number of Shares (or, in the
discretion of the Committee, the cash value of said shares) you received for
Restricted Units that vested during the period six (6) months prior to your
Termination of Employment through the date of Termination of Employment.

 

(b)           If, after your Termination of Employment, the Committee determines
in its sole discretion that while you were a Company or Subsidiary employee you
engaged in activity that would have constituted grounds for the Company or
Subsidiary to terminate your employment for Cause, then you hereby agree and
promise immediately to deliver to the Company the number of Shares (or, in the
discretion of the Committee, the cash value of said shares) you received for
Restricted Units that vested during the period six (6) months prior to your
Termination of Employment through the date of Termination of Employment.

 

(c)           If the Committee determines, in its sole discretion, that at any
time after your Termination of Employment and prior to the second anniversary of
your Termination of Employment you (i) disclosed business confidential or
proprietary information related to any business of the Company or Subsidiary or
(ii) have entered into an employment or consultation arrangement (including any
arrangement for employment or service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in a business
and (A) such employment or consultation arrangement would likely (in the
Committee’s sole discretion) result in the disclosure of business confidential
or proprietary information related to any business of the Company or a
Subsidiary to a business that is competitive with any Company or Subsidiary
business as to which you have had access to business strategic or confidential
information, and  (B) the Committee has not approved the arrangement in writing,
then you hereby agree and promise immediately to deliver to the Company the
number of Shares (or, in the discretion of the Committee, the cash value of said
shares) you received for Restricted Units that vested during the period six (6)
months prior to your Termination of Employment through the date of Termination
of Employment.

 

4

--------------------------------------------------------------------------------


 

15.           Adjustments.  In the event of any stock split, reverse stock
split, dividend or other distribution (whether in the form of cash, Shares,
other securities or other property), extraordinary cash dividend,
recapitalization, merger, consolidation, split-up, spin-off, reorganization,
combination, repurchase or exchange of Shares or other securities, the issuance
of warrants or other rights to purchase Shares or other securities, or other
similar corporate transaction or event, the Committee shall adjust the number
and kind of Shares covered by the Restricted Units and other relevant provisions
to the extent necessary to prevent dilution or enlargement of the benefits or
potential benefits intended to be provided by the Restricted Units.

 

16.           Restrictions on Payment of Shares.  Payment of Shares for your
Restricted Units is subject to the conditions that, to the extent required at
the time of delivery, (a) the Shares underlying the Restricted Units will be
duly listed, upon official notice of redemption, upon the NYSE, and (b) a
Registration Statement under the Securities Act of 1933 with respect to the
Shares will be effective.  The Company will not be required to deliver any
Common Stock until all applicable federal and state laws and regulations have
been complied with and all legal matters in connection with the issuance and
delivery of the Shares have been approved by counsel of the Company.

 

17.           Disposition of Securities.  By accepting the Award, you
acknowledge that you have read and understand the Company’s insider trading
policy, and are aware of and understand your obligations under federal
securities laws in respect of trading in the Company’s securities.  The Company
will have the right to recover, or receive reimbursement for, any compensation
or profit realized on the disposition of Shares received for Restricted Units to
the extent that the Company has a right of recovery or reimbursement under
applicable securities laws.

 

18.           Plan Terms Govern.  The redemption of Restricted Units, the
disposition of any Shares received for Restricted Units, and the treatment of
any gain on the disposition of these Shares are subject to the terms of the Plan
and any rules that the Committee may prescribe.  The Plan document, as may be
amended from time to time, is incorporated into this Award Agreement. 
Capitalized terms used in this Award Agreement have the meaning set forth in the
Plan, unless otherwise stated in this Award Agreement.  In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the Plan will control.  By accepting the Award, you acknowledge receipt of the
Plan and the prospectus, as in effect on the date of this Award Agreement.

 

19.           Personal Data.  To comply with applicable law and to administer
the Plan and this Award Agreement properly, the Company and its agents may hold
and process your personal data and/or sensitive personal data.  Such data
includes, but is not limited to, the information provided in this grant package
and any changes thereto, other appropriate personal and financial data about
you, and information about your participation in the Plan and Shares obtained
under the Plan from time to time.  By accepting the Award, you hereby give your
explicit consent to the Company’s processing any such personal data and/or
sensitive personal data.  You also hereby give your explicit consent to the
Company’s transfer of any such personal data and/or sensitive personal data
outside the country in which you work or reside and to the United States.  The
legal persons for whom your personal data are intended include the Company and
any of its Subsidiaries (or former Subsidiaries as are deemed necessary), the
outside Plan administrator as selected by the Company from time to time, and any
other person that the Company may find in

 

5

--------------------------------------------------------------------------------


 

its administration of the Plan to be appropriate.  You have the right to review
and correct your personal data by contacting your local Human Resources
Representative.  You understand that the transfer of the information outlined
here is important to the administration of the Plan, and that failure to consent
to the transmission of such information may limit or prohibit your participation
in the Plan.

 

20.           No Contract of Employment or Promise of Future Grants.  By
accepting the Award, you agree to be bound by the terms and conditions of this
Award Agreement and acknowledge that the Award is granted at the sole discretion
of the Company and is not considered part of any contract of employment with the
Company or of your ordinary or expected salary or other compensation and will
not be considered as part of such salary or compensation for purposes of any
pension benefits or in the event of severance, redundancy or resignation.  If
your employment with the Company or a Subsidiary is terminated for any reason,
whether lawfully or unlawfully, you agree that you will not be entitled by way
of damages for breach of contract, dismissal or compensation for loss of office
or otherwise to any sum, shares or other benefits to compensate you for the loss
or diminution in value of any actual or prospective rights, benefits or
expectation under or in relation to the Plan.

 

21.           Limitations.  Nothing in this Award Agreement or the Plan gives
you any right to continue in the employ of the Company or any of its
Subsidiaries or to interfere in any way with the right of the Company or any
Subsidiary to terminate your employment at any time.  Payment of your Restricted
Units is not secured by a trust, insurance contract or other funding medium, and
you do not have any interest in any fund or specific asset of the Company by
reason of this Award or the account established on your behalf.  You have no
rights as a stockholder of the Company pursuant to the Restricted Units until
Shares are actually delivered to you.

 

22.           Incorporation of Other Agreements.  This Award Agreement and the
Plan constitute the entire understanding between you and the Company regarding
the Restricted Units.  This Award Agreement supercedes any prior agreements,
commitments or negotiations concerning the Restricted Units.

 

23.           Severability.  The invalidity or unenforceability of any provision
of this award Agreement will not affect the validity or enforceability of the
other provisions of the Agreement, which will remain in full force and effect. 
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision will be construed so as to be enforceable to
the maximum extent compatible with applicable law.

 

24.           Delayed Payment.  Notwithstanding anything in this Award Agreement
to the contrary, if the Employee (i) is subject to US Federal income tax on any
part of the payment of the Restricted Units, (ii) is a “specified employee”
within the meaning of section 409A(a)(2)(B) of the Internal Revenue Code and the
regulations thereunder, and (iii) is or will become eligible for Retirement or
Normal Retirement prior to the Normal Vesting of some or all of the Restricted
Units, then any payment of Restricted Units that is made on account of his
separation from service within the meaning of section 409A(a)(2)(A)(i) of the
Internal Revenue Code and the regulations thereunder shall be delayed until six
months following such separation from service.

 

6

--------------------------------------------------------------------------------


 

By accepting this Award, you agree to the following:

 

(i)            you have carefully read, fully understand and agree to all of the
terms and conditions described in this Award Agreement and the Plan; and

 

(ii)           you understand and agree that this Award Agreement and the Plan
constitute the entire understanding between you and the Company regarding the
Award, and that any prior agreements, commitments or negotiations concerning the
Restricted Units are replaced and superseded.

 

You will be deemed to consent to the application of the terms and conditions set
forth in this Award Agreement and the Plan unless you contact Tyco Electronics,
Ltd., c/o Equity Plan Administration, 1050 Westlakes Drive, Berwyn, PA 19312 in
writing within thirty (30) days of the date of this Award Agreement. 
Notification of your non-consent will nullify this grant unless otherwise agreed
to in writing by you and the Company.

 

 

 

Thomas J. Lynch

 

Chief Executive Officer,

 

Tyco Electronics, Ltd.

 

7

--------------------------------------------------------------------------------
